Parsons, C. J.
The paupers, having lived in Granville from April, 1760, to April, 1769, without having been warned to depart, agreeably to the provincial statutes in force before the act of 7 Geo. 3, c. 3, were unquestionably once settled in Granville. By the act last referred to, no person could, after the 10th of April, 1767, gain a settlement, by a residence for any length of time, in any town, without the approbation of the inhabitants given in town [*487] * meeting. And this statute remained unrepealed until the passing of the statute 1789, c. 14.
The settlement of the paupers being once in Granville, we have inquired whether, a new settlement has been since acquired within the state. In 1769, the paupers removed to Westfield, and lived three years in that part of it which, in November, 1770, was incor*425porated by the name of Southwick. They had not the approbation of either of the towns of Westfield, or Southwick ; and if they gained a settlement in Southwick, it was in consequence of their being inhabitants there when it was incorporated.
Bliss for the plaintiffs.
Phelps for the defendants.
It has been decided that, when an old town is divided into two towns, all the inhabitants at the time of the incorporation having settlements there become settled in the towns, respectively, within the limits of which they lived at the time of the incorporation; and that an inhabitant not settled there gains no new settlement by the incorporation.
Upon this ground, the paupers, although inhabitants of Westfield yet not having settlements there, acquired no settlement in South-wick; and consequently their settlement in Granville remained In 1772, the paupers removed from Southwick; but, as it is agreed that they had no new settlement within the state after they left that town, it is unnecessary to follow them in their peregrinations. Having been once settled in Granville, and having since acquired no new settlement, the plaintiffs must have judgment.
Let judgment be entered, by the consent of the parties, for the plaintiffs, for fifty-six dollars’ damage, with costs of suit.